                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:94-cr-00012-MOC-2

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
RANDELL BRICE HARRIS,                  )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 169).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.




                                           Signed: May 18, 2021
